DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Regarding claim 1, the phrase “configured to securely affixed” in line 4 appears to be a grammatical error.
Regarding claim 1, the phrase “characterized by: the airplane is configured” appears to be a grammatical error.
Regarding claim 5, the phrase “claim 1, is configured ” appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimal” in claim 1 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear the difference between a flight path and an optimal flight path in view of the applicant’s disclosure.
Regarding claim 1, the phrase "thereby" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-6 are rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2018/0237086).
In re. claim 1, Evans teaches an autonomous multi-rotor airplane comprising a body frame (100) having a chamber, wherein the chamber is configured to provide space for one or more skydivers or jumpers (107) (fig. 1A) (passenger intentions fail to further define the passenger), a lifting platform (200) having an onboard computer (202) and an avionic system (navigation control) (para [0064]), wherein the lifting platform is configured to securely affixed to a top portion of the body frame via a plurality of supporters (102, 103) (figs. 1A-2B), and one or more propulsion systems (212, 214, 216, 218) (fig. 2A) operably coupled to the lifting platform via a plurality of supporting arms (fig. 2E), wherein the propulsion systems are configured to lift the autonomous multi-rotor airplane (para [0060]), thereby flying and climbing to desired altitudes with the skydivers for a freefall using a parachute (as the intended use fails to further define the invention) via an optimal flight path based on a control input given by an operator via the onboard computer positioned in the lifting platform (path to programmed locations) (para [0129]), characterized by: the airplane is configured to find and execute the optimal flight path based on given information by the operator (programmed path to exchange station) (para [0109]), wherein the information includes wind direction, wind speed (take off and landing includes wind speed and direction) (para [0075-[0076]), and desired altitudes (to clear obstacles) (para [0112]), confirmation of take-off position and landing position (exchange stations) (para [0085]), and confirmation of the skydiver's exit point/drop zone and desired landing position (when the skydiver exits/lands at the exchange station without jumping), and one or more user interfaces (1703) securely positioned inside the chamber of the body frame (para [0127]), wherein the user interfaces are configured to enable the skydiver to view the location and the optimal flight path, and adjust the angle of the autonomous multi-rotor airplane against the wind direction (via passenger override of navigation) (para [0127]), and wherein the user interface is at least any one of a display and control buttons (para [0127]), are further configured to enable the skydiver to operate and land the autonomous multi-rotor airplane at a landing zone (via steering, braking, and speed selection) (para [0127]).
In re. claim 2, Evans teaches the multi-rotor airplane of claim 1, wherein the plurality of supporting arms are radially and securely affixed to the lifting platform of the autonomous multi-rotor airplane (fig. 2E).
In re. claim 3, Evans teaches the multi-rotor airplane of claim 1, wherein each propulsion system comprises a propulsion motor with a rotor and a propeller, wherein said propeller is rotatably affixed to the rotor of the propulsion motor (para [0060]).
In re. claim 4, Evans teaches the multi-rotor airplane of claim 1, further comprises an onboard power system securely positioned at a bottom portion of the body frame, wherein the onboard power system is configured to supply power to the lifting platform and the one or more propulsion systems (battery under passenger seat) (para [0057]).
In re. claim 5, Evans teaches the multi-rotor airplane of claim 1, is configured to fly and climb to desired altitudes via the optimal flight path based on the control input given by the operator using a remote computing device via the onboard computer positioned in the lifting platform (via remote control) (para [0114]).
In re. claim 6, Evans teaches the multi-rotor airplane of claim 1, wherein the onboard computer positioned in the lifting platform is configured to control the operation and measure the orientation of the autonomous multi-rotor airplane and make adjustments according to the desired orientation (via self-piloting) (para [0120]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski (US 10,836,487) in view of Evans.
In re. claim 1, Sokolowski teaches an autonomous multi-rotor airplane comprising a sky diver support (20) to provide space for one or more skydivers or jumpers (40), a lifting platform (10) having an onboard computer (5) (fig. 9) and an avionic system (6-9, 15), wherein the lifting platform is configured to securely affixed to a top portion of the support (20) (fig. 1), and one or more propulsion systems (9) operably coupled to the lifting platform via a plurality of supporting arms (fig. 1), wherein the propulsion systems are configured to lift the autonomous multi-rotor airplane (col. 6, ln. 57-59), thereby flying and climbing to desired altitudes with the skydivers for a freefall using a parachute (launch icon takes sky diver to minimum jump altitude) (col. 7, ln. 30-35) via an optimal flight path (via sufficient battery power) based on a control input given by an operator via the onboard computer positioned in the lifting platform (managing power to return safely) (col. 4, ln. 11-19)), characterized by: the airplane is configured to find and execute the optimal flight path based on given information by the operator (managing power to return safely) (col. 4, ln. 11-19)), wherein the information includes desired altitudes (minimum jump altitude (JA)), confirmation of take-off position and landing position (via GPS (91)), and confirmation of the skydiver's exit point/drop zone (minimum jump altitude (JA) for release of drone) and desired landing position (as drone camera (11) follows sky diver to the landing position) (col. 4, ln. 62-67), and one or more user interfaces (30) securely positioned on the user (col. 3, ln. 53-55), wherein the user interfaces are configured to enable the skydiver to view the location (401) (fig. 10), and wherein the user interface is at least any one of a display and control buttons (fig. 10).
Sokolowski fails to disclose the support is a body frame having a chamber with a plurality of supporters; the information includes wind direction and wind speed; the user interface includes the optimal flight path, and the ability to adjust the angle of the autonomous multi-rotor airplane against the wind direction; and enabling the skydiver to operate and land the autonomous multi-rotor airplane at a landing zone.
Evans teaches the support is a body frame (100) having a chamber (fig. 1A) with a plurality of supporters (102, 103) (figs. 1A-2B); the information includes wind direction and wind speed (take-off and landing includes wind speed and direction) (para [0075-[0076]); the user interface includes the optimal flight path, and the ability to adjust the angle of the autonomous multi-rotor airplane against the wind direction (via passenger override of navigation) (para [0127]); and enabling the skydiver to operate and land the autonomous multi-rotor airplane at a landing zone (via steering, braking, and speed selection) (para [0127]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sokolowski to incorporate the teachings of Evans to have the recited body frame and user interface information, for the purpose of providing increased support and control for the sky diver.
In re. claim 2, Sokolowski as modified by Evans (see Evans) teach the multi-rotor airplane of claim 1, wherein the plurality of supporting arms are radially and securely affixed to the lifting platform of the autonomous multi-rotor airplane (fig. 2E).
In re. claim 3, Sokolowski as modified by Evans (see Evans) teach the multi-rotor airplane of claim 1, wherein each propulsion system comprises a propulsion motor with a rotor and a propeller, wherein said propeller is rotatably affixed to the rotor of the propulsion motor (para [0060]).
In re. claim 4, Sokolowski as modified by Evans (see Evans) teach the multi-rotor airplane of claim 1, further comprises an onboard power system securely positioned at a bottom portion of the body frame, wherein the onboard power system is configured to supply power to the lifting platform and the one or more propulsion systems (battery under passenger seat) (para [0057]).
In re. claim 5, Sokolowski as modified by Evans (see Evans) teach the multi-rotor airplane of claim 1, is configured to fly and climb to desired altitudes via the optimal flight path based on the control input given by the operator using a remote computing device via the onboard computer positioned in the lifting platform (via remote control) (para [0114]).
In re. claim 6, Sokolowski as modified by Evans (see Evans) teach the multi-rotor airplane of claim 1, wherein the onboard computer positioned in the lifting platform is configured to control the operation and measure the orientation of the autonomous multi-rotor airplane and make adjustments according to the desired orientation (via self-piloting) (para [0120]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647